NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  LUCIA CORRAO,
                  Claimant-Appellant

                           v.

   ROBERT WILKIE, ACTING SECRETARY OF
           VETERANS AFFAIRS,
            Respondent-Appellee
           ______________________

                      2018-1223
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-416, Chief Judge Robert N.
Davis.
               ______________________

                Decided: April 9, 2018
                ______________________

   LUCIA CORRAO, St. Francis, WI, pro se.

    MICHAEL D. SNYDER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
CLAUDIA BURKE; BRIAN D. GRIFFIN, LARA EILHARDT, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
2                                         CORRAO   v. WILKIE



                 ______________________

     Before LOURIE, SCHALL, and CHEN, Circuit Judges.
PER CURIAM.
    Lucia Corrao (“Corrao”) appeals from the decision of
the United States Court of Appeals for Veterans Claims
(the “Veterans Court”) affirming the Board of Veterans’
Appeals’ (“the Board”) decision denying her entitlement to
recognition as the surviving spouse of deceased veteran
Michael R. Vossekuil for purposes of dependency and
indemnity compensation (“DIC”). See Corrao v. Shulkin,
No. 17-0416, 2017 WL 4804554, at *2 (Vet. App. Oct. 25,
2017). For the reasons that follow, we dismiss the appeal.
                      BACKGROUND
    Corrao is the former spouse of Michael R. Vossekuil, a
deceased veteran who served on active duty in the United
States Marine Corps from April 1972 to May 1975. Cor-
rao and the veteran married in the late 1980s and di-
vorced in March 1992. The veteran died in September
2004. After his death, Corrao filed a claim at the De-
partment of Veterans Affairs (“VA”) Regional Office in
Milwaukee, Wisconsin (“Regional Office”) for entitlement
to recognition as the veteran’s surviving spouse for pur-
poses of DIC. See 38 U.S.C. § 1310 et seq.
    Following an unfavorable decision by the Regional
Office, Corrao appealed to the Board. The Board found
that Corrao did not qualify as a “surviving spouse,” be-
cause she was not legally married to the veteran at the
time of his death. See 38 U.S.C. § 101(3) (“The term
‘surviving spouse’ means . . . a person who was the spouse
of a veteran at the time of the veteran’s death.”). Corrao
and the veteran divorced in 1992, and the veteran died in
2004. Furthermore, the Board found that the exception of
“a separation which was due to the misconduct of, or
procured by, the veteran without the fault of the spouse,”
CORRAO   v. WILKIE                                         3



did not apply in this instance because Corrao and the
veteran were divorced, not separated. See id. (emphasis
added). Corrao appealed to the Veterans Court.
    The Veterans Court concluded that the Board did not
clearly err in finding that Corrao did not qualify as the
veteran’s surviving spouse for DIC purposes because she
and the veteran were divorced at the time of his death.
See Corrao, 2017 WL 4804554, at *2. Corrao timely
appealed to this court.
                        DISCUSSION
     The scope of our review in an appeal from the Veter-
ans Court is limited. We may review the validity of a
decision with respect to a rule of law or interpretation of a
statute or regulation that was relied upon by the Veterans
Court in making its decision. 38 U.S.C. § 7292(a). Except
with respect to constitutional issues, this Court “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.” Id. § 7292(d)(2).
    Corrao argues that the Veterans Court erred in the
interpretation of a statute or regulation, and also that
under 38 C.F.R. § 3.55, she had a “situational divorce, . . .
rather than a domestic divorce,” which exempts her from
being denied DIC. Appellant’s Br. 2. The government
responds that the Veterans Court did not engage in
interpretation of any statute or regulation, and, therefore,
this court does not have jurisdiction to review the Veter-
ans Court’s decision. And even if this court finds that
there is jurisdiction, the government argues that § 3.55 is
inapplicable because it only addresses the potential
eligibility of a surviving spouse who remarries, and does
not apply to Corrao, who was not married to the veteran
at the time of his death.
    We agree with the government that we do not have
jurisdiction to review the Veterans Court’s application of
4                                          CORRAO   v. WILKIE



law as applied to the facts of this case. Corrao challenges
the Board’s application of law, which requires a claimant
to be married to the veteran at the time of the veteran’s
death in order to be eligible for DIC benefits as the surviv-
ing spouse, to the facts of her case, which are that Corrao
was divorced from the veteran at the time of his death.
Because that application is outside the scope of our re-
view, the appeal is dismissed for lack of jurisdiction.
    We have considered the remaining arguments, but
conclude that they are without merit.
                       CONCLUSION
    For the foregoing reasons, we dismiss for lack of juris-
diction.
                       DISMISSED
                           COSTS
    No costs.